     Case 2:17-cv-00822-JAM-AC Document 96-1 Filed 03/22/19 Page 1 of 2

 1   LYNNE C. HERMLE (STATE BAR NO. 99779)
     lchermle@orrick.com
 2   ORRICK, HERRINGTON & SUTCLIFFE LLP
     1000 Marsh Road
 3   Menlo Park, CA 94025-1015
     Telephone:   650 614 7400
 4   Facsimile:   650 614 7401
 5   JULIE A. TOTTEN (STATE BAR NO. 166470)
     jatotten@orrick.com
 6   LEO MONIZ (STATE BAR NO. 285571)
     lmoniz@orrick.com
 7   ORRICK, HERRINGTON & SUTCLIFFE LLP
     400 Capitol Mall, Suite 3000
 8   Sacramento, CA 95814-4497
     Telephone:    916 447 9200
 9   Facsimile:    916 329 4900
10   Attorneys for Defendant
     GENENTECH, INC.
11
                                     UNITED STATES DISTRICT COURT
12
                                     EASTERN DISTRICT OF CALIFORNIA
13

14
     TIMOTHY PRUITT,                                  Case No. 2:17-CV-00822-JAM-AC
15
                        Plaintiff,                    [PROPOSED] ORDER GRANTING
16                                                    DEFENDANT GENENTECH, INC.’S
              v.                                      MOTION IN LIMINE NO. 3 TO
17                                                    EXCLUDE EXHIBIT 93’S
     GENENTECH, INC.; AND DOES 1                      MISLEADING, IRRELEVANT STILL-
18   THROUGH 10, INCLUSIVE,                           FRAME IMAGES
19                      Defendants.                   Date:        April 1, 2019
                                                      Time:        9:00 a.m.
20                                                    Courtroom:   6, 14th floor
                                                      Judge:       Hon. John A. Mendez
21
                                                      Date Action Filed: April 19, 2017
22                                                    Trial Date: April 1, 2019
23

24

25

26

27

28
                                                              [PROPOSED] ORDER GRANTING GENENTECH,
                                                                         INC.’S MOTION IN LIMINE NO. 3
     4141-6638-3899.1
                                                                     CASE NO. 2:17-CV-00822-JAM-AC
     Case 2:17-cv-00822-JAM-AC Document 96-1 Filed 03/22/19 Page 2 of 2

 1            Having considered Defendant Genentech, Inc.’s (“Genentech”) Motion in Limine No. 3 to

 2   Exclude Exhibit 93’s Misleading, Irrelevant Still-Frame Images (“Motion in Limine No. 3”), the

 3   materials lodged therewith, the other papers and pleadings on file herein, and any oral argument

 4   at the hearing on Motion in Limine No. 3, the Court hereby finds there are compelling reasons to

 5   grant Genentech’s Motion in Limine No. 3.

 6            Accordingly, Genentech’s Motion in Limine No. 3 is GRANTED, as follows: the still-

 7   frame images listed as Pruitt’s Exhibit 93 are inadmissible and may not be presented for any

 8   purpose.

 9            IT IS SO ORDERED.
10   Dated: ________________, 2019.
11
                                                                  Honorable John A. Mendez
12                                                              United States District Court Judge
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                  [PROPOSED] ORDER GRANTING GENENTECH,
                                                    -2-                      INC.’S MOTION IN LIMINE NO. 3
     4141-6638-3899.1
                                                                         CASE NO. 2:17-CV-00822-JAM-AC
